Citation Nr: 1103154	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease (DDD), lumbar spine for the period 
prior to April 22, 2010, and in excess of 20 percent thereafter, 
to include a separate compensable rating for radiculopathy of the 
right lower extremity.  

2.  Entitlement to a rating in excess of 10 percent for 
compression arthralgia, left hip.

3.  Entitlement to a rating in excess of 10 percent for 
compression arthralgia, right hip.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 2005 to 
June 2006 and from April 2007 to December 2007.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled for an October 2010 hearing before a 
Member of the Board in Washington, D.C.  However, the record 
reflects that the Veteran failed to appear for her hearing and 
has offered no explanation for such failure.  Accordingly, the 
Veteran's hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

While the RO assigned higher initial ratings during the pendency 
of this appeal for the Veteran's service-connected DDD, lumbar 
spine, as higher ratings are assignable, and the Veteran is 
presumed to be seeking the maximum available benefit, the claim 
for initial higher ratings (as characterized on the title page) 
remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issue of a total disability rating based on individual 
unemployability due to service connected disabilities 
(TDIU) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The medical evidence prior to April 22, 2010, shows that the 
service-connected lumbar spine disorder was manifested by 
objective radiographic evidence of DDD; however, motion of the 
thoracolumbar spine was essentially within normal limits, and 
there was no muscle spasm, guarding or localized tenderness 
severe enough to result in an abnormal gait or abnormal spinal 
contour.

3.  Since April 22, 2010, the medical evidence shows that the 
service-connected lumbar spine disorder has been manifested by 
forward flexion limited to 50 degrees.

4.  The Veteran's DDD, lumbar spine has also been manifested by 
neurological impairment that approximates no more than moderate 
incomplete paralysis of the sciatic nerve.

5.  The Veteran's left and right hip disabilities are manifested 
by limitation of motion objectively confirmed by evidence of 
painful motion; however, limitation of motion of the specific 
joints involved is noncompensable under the appropriate 
diagnostic codes.  Neither hip is manifested by flexion limited 
to 30 degrees with limitation of abduction beyond 10 degrees, or 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for initial higher ratings for DDD, lumbar 
spine, evaluated as 10 percent disabling prior to April 22, 2010 
and as 20 percent disabling from that date, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235- 5243 (2009).

2.  The criteria for a separate disability rating of 20 percent, 
but not more, for radiculopathy of the right lower extremity 
associated with the Veteran's service-connected DDD, lumbar spine 
have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for a rating in excess of 10 percent for 
compression arthralgia, left hip, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5024 (2009).

4.  The criteria for a rating in excess of 10 percent for 
compression arthralgia, right hip, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5024 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, February 2008 and May 2008 letters provided 
notice to the Veteran of the evidence and information needed to 
substantiate her initial claim for service connection a low back 
disability and provided the Veteran with notice of the disability 
and effective date elements pursuant to Dingess/Hartman.  In 
addition, the February 2008 and May 2008 provided the Veteran 
with notice of the evidence and information needed to 
substantiate her claim for increased ratings, to include notice 
of disability and effective date elements pursuant to 
Dingess/Hartman.  The June 2009 statement of the case (SOC) set 
forth the criteria for higher ratings for each of the 
disabilities on appeal (which suffices for Dingess/Hartman).  In 
addition, after the issuance of the February 2008 and May 2008 
letters, the Veteran and her representative were afforded 
additional opportunities to respond before the RO readjudicated 
each of the claims decided herein in a May 2010 supplemental SOC
Hence, the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports VA examinations.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran as well as by her representative, on her 
behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Increased ratings

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service- connected disability), see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).




A.  DDD, lumbar Spine

The Veteran seeks initial higher ratings for her service-
connected DDD, lumbar spine, which is rated as 10 percent 
disabling prior to April 22, 2010, and 20 percent thereafter.

Disabilities of the spine are to be rated pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula for Diseases and Injuries of the Spine, as 
it applies to the lumbar spine, a 10 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater than 
60 degrees, but not greater than 85 degrees; or, when the 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees, but not greater than 235 degrees; or where 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, if 
there is vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Note 1 under The General Rating 
Formula provides for separate evaluations for any associated 
objective neurologic abnormalities.

Intervertebral disc syndrome (DC 5243) may be rated under the 
General Rating Formula above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever provides for the higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.  
A 40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks during the past 12 months.  A 60 percent rating is assigned 
for incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under DC 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician."

Private medical records from September 2007 to November 2007 
reflect that the Veteran complained of low back pain that 
radiates down the right lower extremity.  She was diagnosed with 
lumbar spondylosis with facet arthropathy and underwent lumbar 
medial branch block injections.  

A February 2008 VA general medical examination report reflects 
that the Veteran complained that her low back hurt all the time.  
She has constant pain across the lower back and down the right 
side of her buttocks.  She has stiffness and weakness as well.  
She said her pain gets worse throughout the day.  She denies any 
incapacitating episodes.  Physical examination revealed that the 
Veteran ambulated with an antalgic gait when she was in the 
examination room, but when the examiner observed the Veteran 
without her knowledge in the hallway both before and after the 
examination, her gait was normal.  Inspection of the lumbar spine 
revealed tenderness to palpation, but no spasms.  Range of motion 
was flexion full to 90 degrees; however the Veteran had a 
difficult time straightening back up.  There was no loss of 
flexion motion with repetition and there is no expression of pain 
with flexion motion, but the Veteran expressed pain when 
returning from full flexion to an upright position.  She was only 
able to extend 5 degrees, but there was no loss of repetition.  
Lateral flexion to the right and left was 20 degrees.  Rotation 
to the right and left was 15 degrees.  There was discomfort, but 
no loss of motion with repetition.  The impression was DDD of the 
lumbar spine.

An April 2008 VA pain clinic record reflects that the Veteran 
complained of chronic low back pain with some numbness and 
tingling down her legs.  Mild weakness and muscle spasms in the 
back.  She had no bowel or bladder problems.  Physical 
examination revealed that she ambulated without much problem.  
Lumbar musculature without significant spasm.  SI are mildly 
tender bilaterally.  She has mild reduction of flexion, extension 
and rotation of the lumbar spine.  The assessment was chronic low 
back secondary to lumbar DDD with herniated disc.  

In a July 2008 rating decision, the RO granted service connection 
for DDD, lumbar spine and assigned an initial 10 percent rating 
effective from December 28, 2007, the date of the claim for 
service connection.  

An October 2008 VA neurosurgery consultation report reflects that 
the Veteran complained of back pain and radicular pain on the 
right worse than the left.  Her imaging studies confirm this on 
the right worse than the left.  She also has EMGs that reveal an 
L5-S1 radiculopathy, worse on the left than on the right.  
Examination revealed sensory deficits on the right L5 and left 
L5, worse on the right though.

An April 2009 VA neurosurgery consultation report reflects that 
the Veteran complained of right lower extremity pain and numbness 
and tingling shooting down the right buttock into the right 
lateral aspect of the leg as well as the right groin.  She denied 
any weakness, bowel or bladder problems.  She stated it is 80 
percent radicular in nature and 20 to 30 percent back pain.  It 
was noted that a review of MRI demonstrates some degenerative 
changes of the lumbosacral spine as well as an L4 lateral disk 
herniation.  

An April 2010 VA spine examination revealed that the Veteran 
complained that her service-connected lumbar spine DDD had gotten 
progressive worse and that she had undergone epidural injections 
and was on prescription pain medicine.  The Veteran reported a 
history of numbness, left or foot weakness, weakness, falls, and 
unsteadiness.  In addition, she has intermittent right leg 
numbness.  She provided a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain across the lower pain that 
was moderate, on a daily basis with pain radiating down the right 
hip and leg into the thigh.  She reported flare-ups that were 
severe on a weekly basis.  She stated that there are no 
incapacitating episodes of spine disease.  She is limited to walk 
1/4 mile.  Physical examination revealed an antalgic gait with no 
abnormal spinal curvatures.  She had guarding, pain with motion, 
and tenderness on the left and right.  Muscle tone was normal and 
there was no muscle atrophy.  The Veteran had abnormal sensation 
decreased in the right great toe and medial aspect of the right 
foot.  Active range of motion noted flexion 0 to 50 degrees, 
extension to 0 degrees, left lateral flexion and rotation 0 to 15 
degrees, right lateral flexion and rotation 0 to 15 degrees, with 
objective evidence of pain on active range of motion and 
following repetitive motion.  There was no additional limitation 
after three repetitions of range of motion.  The diagnosis was 
DDD of the lumbar spine with right lower extremity radiculopathy.  
The Veteran noted significant effects on her usual occupation 
resulting in increased absenteeism.  

Prior to the April 22, 2010 examination, the evidence showed 
objective findings of degenerative changes in the lumbar spine; 
however, range of motion of the thoracolumbar spine was 
essentially normal.  While there was palpable tenderness, such 
was considered in awarding the initial 10 percent disability 
rating.  Ankylosis of the spine was not demonstrated, and the 
Veteran did not have incapacitating episodes of back pain that 
required bed rest by a physician.  Thus, the criteria for the 
assignment of a rating in excess of 10 percent were not met prior 
to April 22, 2010.

Examination of April 22, 2010 revealed an increase in disability.  
At that examination, flexion was limited to 50 degrees.  Based on 
this symptomatology, a 20 percent rating was warranted for the 
service-connected lumbar spine disorder.

In this regard, a rating in excess of 20 percent is not for 
assignment in this case because the medical evidence has never 
shown ankylosis of the thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome that required bed rest 
by a physician.  

According to the General Rating Formula for Diseases and Injuries 
of the Spine, at 38 C.F.R. § 4.71a, to warrant a rating in excess 
of 20 percent, forward flexion of the thoracolumbar spine must be 
limited to 30 degrees or less, or there must be favorable 
ankylosis of the entire thoracolumbar spine.  Neither of these 
has ever been demonstrated.

Pain on use is considered a major factor in evaluating 
disability. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, in this case, the Veteran's pain on use is 
considered in the 10 and 20 percent ratings currently assigned 
for her service-connected lumbosacral spine disorder.

In conclusion, the Veteran's service-connected lumbosacral spine 
disability is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine; or, by physician-ordered bed rest of 
any significant duration.  Additionally, prior to April 22, 2010, 
the medical evidence of record did not show that the degenerative 
changes of the lumbosacral spine were manifested by significant 
limitation of motion.  As such, the 10 and 20 percent ratings 
currently assigned are appropriately staged based on the medical 
evidence.  Fenderson, supra.

The Board notes that while the Veteran's back pain may have 
worsened considerably in recent times, the increase from 10 to 20 
percent accounts for such an increase in disability, and the 
medical evidence simply does not support the assignment of a 
rating in excess of 10 percent prior to April 22, 2010 or the 
assignment of a rating in excess of 20 percent at any time.

The Board has also considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected DDD of the lumbar spine.  In this regard, as 
discussed above, Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine instructs the rater to 
separately evaluate any associated objective neurological 
abnormalities under an appropriate diagnostic code.  Following a 
review of the claims file, the Board finds that a separate rating 
for radiculopathy is warranted under Diagnostic Code 8520.  The 
record reflects that the Veteran has consistently complained of 
pain radiating into the right lower extremity due to her lumbar 
spine disability, more on the right than on the left.  Moreover, 
the April 2010 VA examiner found the Veteran to have impaired 
sensation and diagnosed the Veteran with right lower extremity 
radiculopathy.  

Under Diagnostic Code 8520, a 10 percent rating is warranted when 
there is mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  A 40 percent rating is warranted when there is 
moderately severe incomplete paralysis; 60 percent is assigned 
when there is severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent rating is warranted when there is 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Based on the aforementioned evidence, the Board finds that the 
Veteran's right lower extremity neurological abnormality warrants 
a 20 percent disability evaluation.  Given that right lower 
extremity radiculopathy has been found on a few VA neurological 
records and on the recent April 22, 2010 VA examination, the 
neurological findings described above show no more than a 
moderate manifestation of radiculopathy.  The Board acknowledges 
that the Veteran has also complained of left lower extremity 
impairment; however, neurological findings on VA examinations do 
not objectively confirm these subjective complaints.  Therefore, 
by resolving all reasonable doubt in favor of the Veteran, the 
Board has determined that a separate 20 percent rating is 
warranted for the right lower extremity, effective from December 
28, 2007.

B.  Right and left hip disabilities

A February 2008 VA general medical examination report reflects 
that the Veteran complained of right side hip pain as the 
interior around to the groin area and on the left hip it is the 
posterior and lateral hip.  The pain is constant on the right, 
and it comes and goes on the left.  She stated there is weakness, 
giving way, fatigability, and lack of endurance.  There is no 
swelling, heat, redness, or locking.  Flare-ups are caused by 
prolonged standing or sitting in one spot for too long.  The pain 
is moderate to severe and the frequency and duration vary.  She 
ambulates with a cane periodically.  The Veteran stated that she 
can not run or any physical activity.  Inspection of the 
bilateral hips revealed some tenderness to palpation over the 
posterior and lateral aspects of both hips.  Actively, the 
Veteran only flexes her right hip to 10 degrees, but passively, 
the examiner was able to flex her hip to 90 degrees.  Extension 
was 10 degrees.  Adduction was 15 degrees,  Abduction was 30 
degrees.  Internal rotation was 15 degrees.  External rotation 
was 30 degrees.  There was pain with each aspect of motion but no 
loss of motion with repetition.  With regard to her left hip, the 
Veteran active motion for flexion is much less than passive.  
Actively she only flexes the hip to 20 degrees, but passively the 
examiner is able to flex the left hip to 110 degrees.  Extension 
is 20 degrees.  Adduction is 20 degrees.  Abduction is 40 
degrees.  Internal rotation is 30 degrees.  External rotation is 
50 degrees.  There is discomfort with all aspects of motion, but 
no loss of motion with repetition.  The examiner noted that the 
Veteran was able to sit upright in the chair without any evidence 
of discomfort, which would mean flexion of both hips to 90 
degrees with no evidence of pain.  When the examiner was doing 
muscle testing and when the Veteran thought he was examining her 
knees, the Veteran was able to flex both hips to 100 degrees 
without pain; however, when she is aware that he was measuring 
the range of motion of her hips, the Veteran began to shake 
primarily in the area of the right hip and the right lower 
extremity because the pain is so bad.  The examiner stated that 
there appeared to be an exaggerated pain response.  Bilateral x-
rays of the hips demonstrated no radiographically apparent 
abnormalities.  The impression was enthesopathy of the right and 
left hip.  The examiner commented that he doubted the validity of 
the Veteran's hip examination based on the above noted 
discrepancies and the Veteran that the Veteran was able to 
"frog-leg" for her hip x-rays.  

In a July 2008 rating decision, the RO granted 10 percent 
disability ratings for the Veteran's right and left hip 
disabilities for painful or limited motion of a major joint or 
group of minor joints, pursuant to DC 5024.  

May 2009 X-ray of the right hip demonstrated no radiographically 
apparent abnormalities.  

An April 2010 VA joints examination report reflects that the 
Veteran stated she is unable to distinguish her hip pain from her 
back pain.  The Veteran has not been hospitalized or had surgery 
for her service-connected bilateral hip disabilities.  She 
complained of pain, right greater than left, stiffness, decreased 
speed of joint motion, tenderness, and moderate flare-ups on a 
weekly basis that could last for hours.  Physical examination 
revealed an antalgic gait.  Right and left hip showed tenderness 
and guarding of movement.  Range of motion noted that there was 
objective evidence of pain with active motion on the left and the 
right sides.  Left flexion was 0 to 100 degrees, left extension 
was 0 to 20 degrees, left abduction was 0 to 35 degrees, and the 
Veteran can cross her left leg over the right.  Right flexion was 
0 to 70 degrees, right extension was 0 to 15 degrees, right 
abduction was 0 to 25 degrees, and the Veteran could cross her 
right left over her left.  The examiner was unable to perform 
repetition motion due to the Veteran's report of pain.  There was 
no joint ankylosis.  X-rays were unremarkable.  The Veteran 
reported lost time from work due to her lower back pain.  The 
diagnosis was enthesopathy of the bilateral hips and problems 
associated with the diagnosis was arthralgia bilateral hips.   

The Veteran's bilateral hip disabilities have been assigned a 10 
percent rating under provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5024, for tenosynovitis, which is in turn rated based on 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved.  When however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted for each major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under this 
diagnostic code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where there is no 
limitation of motion but x-ray evidence of involvement of two or 
more major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above is 
present but with occasional incapacitating exacerbations.

The July 2008 rating decision assigned a 10 percent disability 
rating for each hip based on painful or limited motion of a major 
joint or group of joints.  
 
DC 5250 provides for rating the hip on the basis of ankylosis; 
however, since the Veteran has never been found to have ankylosis 
of either the right or the left hip, DC 5250 is not for 
application.

Limitation of motion of the hip is rated under either Diagnostic 
Code 5251, 5252, or 5253.

Under Diagnostic Code 5251, the criterion for a 10 percent rating 
is extension limited to 5 degrees.

Under Diagnostic Code 5252, the criterion for a 10 percent rating 
is flexion limited to 45 degrees.  The criterion for the next 
higher rating, 20 percent, is flexion limited to 30 degrees.

Under Diagnostic Code 5253, the criteria for a 10 percent rating 
is the inability to cross the legs or external rotation (toe-out) 
limited to 15 degrees.  The criterion for the next higher rating, 
20 percent, is abduction limited to 10 degrees.

Normal ranges of motion of the hip are flexion from 0 degrees to 
125 degrees and abduction from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

The Board has considered the aforementioned evidence.  Although 
the Veteran experiences pain in both hip joints, the clinical 
evidence does not presently demonstrate any objective findings of 
limitation of motion or functional impairment of the hips due to 
pain, weakness, or fatigue with repetitive motion to warrant the 
assignment of a compensable evaluation under the criteria of 
Diagnostic Codes 5251 - 5253.  See also 38 C.F.R. §§ 4.40 and 
4.45; DeLuca.  In this regard, flexion of the thigh is limited at 
most to 100 degrees on the left and to 70 degrees on the right, 
thus a higher 20 percent rating is not warranted for flexion 
limited to 30 degrees.  There is also no evidence that the 
Veteran has abduction limited to 10 degrees to warrant the next 
higher 20 percent rating under 5253.  In this case, the evidence 
clearly shows that the Veteran experiences a measure of loss of 
motion due to pain that, while not compensable under Diagnostic 
Codes 5251 - 5253, warrants a 10 percent evaluation for such 
limitation of motion as provided by Diagnostic Code 5003, for the 
left and the right hip.  However, the evidence does not show that 
the Veteran has functional loss due to pain to warrant a rating 
in excess of 10 percent for either the right or left hip.  

C.  All disabilities

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point during the appeal period have the 
Veteran's service-connected DDD, lumbar spine, or her right and 
left hip disabilities been shown to be so exceptional or unusual 
as to arrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran was 
hospitalized for any of her service-connected disabilities on 
appeal.  There is no objective evidence revealing that any of her 
service-connected disabilities on appeal alone caused marked 
interference with employment, e.g., employers' statements or sick 
leave records, beyond that already contemplated by the schedular 
rating criteria.  In this case, the Board finds that schedular 
criteria are adequate to rate the Veteran's service-connected 
DDD, lumbar spine and her right and left hip disabilities under 
consideration.  The rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher than 
that assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 
22 Vet. App. 111 (2008).

In light of the above, there is no basis for further staged 
ratings, pursuant to Fenderson and Hart, and the claims for 
higher ratings for DDD, lumbar spine and for compression 
arthralgia, left and right hip must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the claims, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for degenerative disc 
disease (DDD), lumbar spine for the period prior to April 22, 
2010, and in excess of 20 percent thereafter, is denied.

A separate 20 percent rating for right lower extremity 
radiculopathy, 
associated with the service-connected DDD, lumbar spine is 
granted, effective December 28, 2007.

A rating in excess of 10 percent for compression arthralgia, left 
hip, is denied.

A rating in excess of 10 percent for compression arthralgia, 
right hip, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


